Citation Nr: 9903221	
Decision Date: 02/04/99    Archive Date: 02/10/99

DOCKET NO.  95-06 011	)	DATE
	)
	)

On appeal from the Department of Veterans Affairs (VA) 
Regional Office (RO) in Boston, Massachusetts


THE ISSUE

Entitlement to an effective date earlier than October 1, 1993 
for the payment of dependency and indemnity compensation 
(DIC).


ATTORNEY FOR THE BOARD

Kimberly E. Harrison Osborne, Associate Counsel



INTRODUCTION

The veteran had active military service from July 1966 to May 
1969.  The appellant is his widow.  This matter comes before 
the Board of Veterans' Appeals (Board) on appeal from a July 
1994 rating decision by the RO which granted service 
connection for the cause of the veteran's death, and awarded 
DIC benefits to the appellant effective from her January 5, 
1994 claim (with payment pursuant to the award effective from 
February 1, 1994).  She appealed for an earlier effective 
date.  In October 1994, the RO granted an earlier effective 
date of September 28, 1993 for the award of DIC (with payment 
pursuant to the award effective from October 1, 1993).  The 
appellant continues to appeal for an earlier effective date 
for DIC benefits.  She requested a Board hearing at the RO 
(i.e., a Travel Board hearing), and one was scheduled for May 
1997, but she canceled the hearing.


REMAND

In the certification of appeal, the RO reported that the 
appellant was unrepresented, although other documents, 
including written argument by the Disabled American Veterans 
in September 1996, indicate that such service organization 
assisted the appellant at the RO.  The claims file contains 
no power of attorney form appointing the Disabled American 
Veterans as the appellant's representative, as required by 
38 C.F.R. § 20.602, nor has any other representative been 
properly appointed.  Under the circumstances of this case, 
representation should be clarified.  Accordingly, the case is 
REMANDED to the RO for the following action:

1.  The RO should clarify whether the 
appellant wishes to be represented.  If 
she does, she should be requested to 
submit a properly executed VA Form 21-22, 
as provided by 38 C.F.R. § 20.602, for a 
service organization, or the appropriate 
form if another type of representative is 
appointed.  The representative, if one is 
appointed, should be afforded the 
opportunity to present written argument 
on the appellant's behalf.

2.  After the above has been completed, 
the case should be returned to the Board 
for further consideration, in accordance 
with appellate procedures.



		
	L. W. TOBIN
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Veterans Appeals.  This remand is in the nature of a 
preliminary order and does not constitute a decision of the 
Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) 
(1998).






- 2 -


